Citation Nr: 1233072	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-46 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected right shoulder dislocation with deformity, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected left shoulder disability, evaluated as noncompensable (0 percent disabling) prior to December 26, 2007, and as 20 percent disabling thereafter.  

3.  Entitlement to a total rating on the basis of individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1979. 

This appeal comes before the Board of Veterans' Appeals  (Board) from rating decisions of the Chicago, Illinois, Regional Office (RO), of the Department of Veterans Affairs (VA).  In June 2008, the RO denied the Veteran's claim for an increased rating for his service connected right shoulder disability, evaluated as 20 percent disabling, and granted his claim for a compensable rating for his service-connected left shoulder disability, to the extent that it assigned as 20 percent rating with an effective date of December 26, 2007.  In March 2009, the RO denied the Veteran's claim for TDIU.  

In April 2012, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In June 2008, the RO granted the Veteran's claim for a compensable rating for his service-connected left shoulder disability, to the extent that it assigned as 20 percent rating with an effective date of December 26, 2007.  In a letter received that same month, the Veteran's representative requested an effective earlier effective date for the 20 percent rating (the representative indicated that the right shoulder rating had been increased, however, it is clear this was an error).  Given the foregoing, the issue of entitlement to an effective date prior to December 26, 2007 for a 20 percent rating for a left shoulder disability has been raised.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, during his hearing, held in April 2012, the Veteran testified that he believed that his bilateral shoulder symptoms have worsened since his most recent VA examination (in September 2009).  Under the circumstances, on remand, the Veteran should be afforded another examination of his shoulders.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

With regard to the claim for TDIU, this claim is inextricably intertwined with the aforementioned claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).  Action on this issue is accordingly deferred. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for shoulder symptoms after September 2009 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records. 

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected bilateral shoulder disabilities.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of his shoulder disabilities, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided. 

The examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the shoulder is used repeatedly.  All limitation of function must be identified. 

3.  Adjudicate the issues on appeal; prior to adjudicating the TDIU claim, the RO/AMC should adjudicate, or otherwise appropriately dispose of, the claims for increased ratings for service-connected bilateral shoulder disabilities.  If any of the determinations remains unfavorable to the Veteran, issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
F. JUDGLE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


